                                           Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 1 of 21




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           IAN ANTHANY BULANDR,
                                  11                                                     Case No. 19-07942 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                      SUMMARY JUDGMENT
 United States District Court




                                  13

                                  14       J. ROBERTSON, et al.,
                                  15                   Defendants.
                                                                                         (Docket No. 29)
                                  16

                                  17

                                  18           Plaintiff, a state prisoner at Pelican Bay State Prison (“PBSP”), filed the instant pro
                                  19   se civil rights action pursuant to 42 U.S.C. § 1983 against PBSP officials and employees.
                                  20   Dkt. No. 1.1 Finding the complaint stated cognizable claims, the Court ordered service
                                  21   upon Defendants. Dkt. No. 8. Defendants J. Robertson, G. Abdullah, S. Kinney, R.
                                  22   Losacco, and D. Ater2 filed a motion for summary judgment based on the grounds the
                                  23   undisputed material facts show they did not violate Plaintiff’s constitutional rights, failure
                                  24

                                  25   1
                                        All page references herein are to the Docket pages shown in the header to each document
                                  26   and brief cited, unless otherwise indicated.
                                       2
                                  27     Defendant D. Ater, formerly D. Martinez, legally changed her name on September 13,
                                       2019. Accordingly, any reference in the papers to Defendant Martinez shall be understood
                                  28   to refer to Defendant Ater. The Clerk shall also change Defendant D. Martinez’s name to
                                       “D. Ater” on the docket.
                                            Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 2 of 21




                                   1   to exhaust administrative remedies with respect to the claims against Defendant Losacco,
                                   2   and qualified immunity. Dkt. No. 29.3 Plaintiff did not file an opposition although given
                                   3   an opportunity to do so. However, Plaintiff’s complaint is verified and therefore may be
                                   4   treated as an opposing affidavit.4 Defendants did not file any further briefing.
                                   5           For the reasons discussed below, Defendants’ motion is GRANTED.
                                   6

                                   7                                            DISCUSSION
                                   8   I.      Statement of Facts5
                                   9           A.     Plaintiff’s Allegations
                                  10           This action is based on Plaintiff’s claim that Defendants acted with “deliberate
                                  11   indifference” towards his religious needs as a Jewish inmate. Dkt. No. 1-1 at 1. In this
                                  12   respect, Plaintiff alleges that to eat a kosher diet and read the teachings in the holy books,
Northern District of California
 United States District Court




                                  13   such as the Holy Torah, Talmud, and Tanakh, are part of his sincerely held religious
                                  14   beliefs and a key tenet of the Jewish religion. Id. at 4.
                                  15           Plaintiff has participated in the prison’s “Special Religious Program” since
                                  16
                                       3
                                  17    In support of their motion, Defendants provide the declarations from Defendant G.
                                       Abdullah, Dkt. No. 29-1, Defendant D. Ater, Dkt. No. 29-2, Defendant S. Kinney, Dkt.
                                  18   No. 29-5, Defendant R. Losacco with exhibits, Dkt. No. 29-6, Defendant J. Robertson,
                                       Dkt. No. 29-8, G. Garrett (Acting Prison Canteen Manager at PBSP) with an exhibit, Dkt.
                                  19   No. 29-3, Deputy Attorney General C. Hay-mie with an exhibit containing copies of
                                       excerpts from Plaintiff’s deposition on December 15, 2020, Dkt. No. 29-4, Howard E.
                                  20   Moseley (Associate Director of the Office of the Appeals (OOA) with exhibits, Dkt. No.
                                       29-7, K. Royal (Inmate Appeals Coordinator at PBSP) with exhibits, Dkt. No. 29-9, and J.
                                  21   Rush (Litigation Coordinator at PBSP) with exhibits, Dkt. No. 29-10.
                                       4
                                  22    A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is
                                       based on personal knowledge and sets forth specific facts admissible in evidence. See
                                  23   Schroeder v. McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating plaintiff's
                                       verified complaint as opposing affidavit where, even though verification not in conformity
                                  24   with 28 U.S.C. § 1746, plaintiff stated under penalty of perjury that contents were true and
                                       correct, and allegations were not based purely on his belief but on his personal
                                  25   knowledge); see also Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996), amended,
                                       135 F.3d 1318 (9th Cir. 1998) (treating allegations in prisoner's verified amended
                                  26   complaint as opposing affidavit).
                                       5
                                  27    Because no opposition has been filed, the Court accepts Defendants’ statement of facts,
                                       unless indicated that facts are in dispute with Plaintiff’s verified complaint.
                                  28                                                  2
                                          Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 3 of 21




                                   1   November 4, 2014. Dkt. No. 1-1 at 4. On February 9, 2018, Plaintiff was transferred from
                                   2   general population to the administrative segregation unit (“ASU”). Id. at 5. Plaintiff
                                   3   claims that upon his arrival in the ASU, he informed staff that he was on a kosher diet. Id.
                                   4   However, he did not receive a kosher diet for 23 days, i.e., from February 10 through
                                   5   March 5, 2018. Id. Plaintiff claims he verbally informed Defendants Kinney and Ater and
                                   6   other officers “at ea. & every meal time from Feb. 10th through Mar. 5th” and that he
                                   7   received various responses: “the kitchen did not send enough kosher meals,” “accept reg.
                                   8   diet tray or starve,” and “It’s not on me… write a 22 to the kitchen, we’ve already called
                                   9   multiple times… we can only serve ya what we are given.” Id. at 6. On February 17,
                                  10   2018, he sent an inmate request form (CDCR-22) to Defendant Losacco; Plaintiff did not
                                  11   receive a response. Id. at 7. On February 22, 2018, Plaintiff sent a CDCR-22 Form to
                                  12   Defendant Abdullah, who responded on March 8, 2018, with a statement, “Okay… Your
Northern District of California
 United States District Court




                                  13   back on.” Id. at 8.
                                  14          At a later time while in the security housing unit (“SHU”), on June 11, 2018,
                                  15   Plaintiff wrote a CDCR-22 form to Defendant Losacco, requesting religious literature,
                                  16   including the Torah, Talmud, Tanakh, or any type of Jewish literature, scripture, or history.
                                  17   Id. at 10. On June 17, 2018, Defendant Abdullah responded, stating that no such literature
                                  18   was available. Id. On June 18, 2018, Plaintiff wrote to Defendant Robertson about,
                                  19   among other things, the lack of available religious materials. Id. at 10-11. On June 25,
                                  20   2018, Defendant Losacco responded, stating that because of Plaintiff’s housing and
                                  21   privilege group, Plaintiff could not attend services, the only religious materials available
                                  22   were those donated by outside religious groups, and if a Jewish organization donated
                                  23   religious materials to PBSP, such materials would be distributed. Id. at 11. After he was
                                  24   released to general population on February 3, 2019, he learned that the chapel had an
                                  25   “entire library shelf of readily accessible Jewish religious literature.” Id. at 12. Plaintiff
                                  26   claims that general population inmates had access to this material, but Jewish inmates in
                                  27   the ASU and security housing units did not, even upon request. Id. Plaintiff claims that
                                  28                                                  3
                                           Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 4 of 21




                                   1   unlike their Catholic, Muslim, and Protestant counterparts, Jewish inmates in the ASU and
                                   2   SHU were denied access to religious literature. Id.
                                   3          Based on the foregoing allegations, the Court found Plaintiff stated cognizable
                                   4   claims under the Free Exercise Clause and Equal Protection Clause. Dkt. No. 8 at 3-4.
                                   5          B.     Kosher Diet
                                   6          In 2014, Defendant Abdullah was the Muslim Chaplain at PBSP at the time of the
                                   7   underlying events. Abdullah Decl. ¶ 1. Part of his responsibilities included serving as the
                                   8   diet coordinator, reviewing inmates’ applications for religious diets, and interviewing
                                   9   them. Id. Defendant Abdullah reviewed Plaintiff’s application for a kosher diet and
                                  10   interviewed him in connection with his application. Id. ¶ 4. Defendant Abdullah then
                                  11   forwarded Plaintiff’s application to the Religious Review committee, which consisted of
                                  12   Defendant Losacco (Community Resources Manager6), the other PBSP chaplains, the
Northern District of California
 United States District Court




                                  13   Associate Warden, and the Warden. Id.; Losacco Decl. ¶ 3.
                                  14          On November 4, 2014, after the Religious Review Committee approved Plaintiff’s
                                  15   application, Defendant Abdullah issued a religious diet chrono and kosher diet card to
                                  16   Plaintiff. Abdullah Decl. ¶ 4; Cho Decl. ¶ 2, Ex. A at 25:25, 26:1-8, Ex. C to Ex. A; Rush
                                  17   Decl. ¶ 5, Ex. B. Thereafter, Plaintiff was to receive kosher food provided by an outside
                                  18   vendor, and it was the responsibility of the kitchen, which oversees the feeding of inmates,
                                  19   to ensure Plaintiff was receiving the kosher diet. Abdullah Decl. ¶ 4; Losacco Decl. ¶ 3.
                                  20          Plaintiff signed a religious diet program agreement to participate in the kosher diet
                                  21   program on August 11, 2014. Cho Decl. ¶ 2, Ex. A at 28:9-11, Ex. D to Ex. A; Losacco
                                  22   Decl. ¶ 4; Rush Decl. ¶ 5, Ex. A. Under this agreement, Plaintiff was not allowed to
                                  23   purchase or consume any food items that were not part of his religious diet. Cho Decl. ¶ 2,
                                  24   Ex. A at 28:15-18, 31:1-9; Losacco Decl. ¶ 4; Rush Decl. ¶ 5, Ex. A. Food items
                                  25
                                       6
                                  26    In this role, Defendant Losacco oversees religious services for inmates, donations from
                                       outside entities and CDCR staff members, donations from Pelican Bay to outside
                                  27   organizations, chaplains, and meetings for the Inmate Family Council and the Citizens’
                                       Advisory Committee. Losacco Decl. ¶ 1.
                                  28                                                 4
                                          Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 5 of 21




                                   1   prohibited from the kosher diet included pork rinds and sausages, but Plaintiff purchased
                                   2   these items from the canteen on January 25, 2018. Cho Decl. ¶ 2, Ex. A at 47:23-25, 48:1-
                                   3   10; 49:1-25, 50:1-25, Ex. F to Ex. A; Losacco Decl. ¶ 4; Rush Decl. ¶ 5, Ex. A; Garrett
                                   4   Decl. ¶ 3, Ex. A.
                                   5          C.     Placement in the ASU
                                   6          On February 9, 2018, Plaintiff was housed in the ASU for committing an assault
                                   7   and battery on an inmate with a deadly weapon. Cho Decl. ¶ 2, Ex. A at 20:19-22, 33:11-
                                   8   13; Rush Decl. ¶ 6, Ex. C. Upon his arrival, Plaintiff was assigned to Cell 195, in the H
                                   9   section of the building. Cho Decl. ¶ 2, Ex. A at 36:25, 37:1-6; Kinney Decl. ¶ 3.
                                  10          Custodial staff in the ASU were calling the kitchen daily during the relevant period
                                  11   because there were regular trays or kosher meals that were missing. Ater Dec. ¶ 3.
                                  12   Defendant Ater specifically recalls calling for Plaintiff’s kosher meals, which he
Northern District of California
 United States District Court




                                  13   eventually did receive. Id. Plaintiff began to receive them on March 5, 2018. Cho Decl. ¶
                                  14   2, Ex. A at 39:19-24. On March 8, 2018, Defendant Abdullah signed a CDCR-22 form
                                  15   from Plaintiff, who requested that he be given his kosher meals; Defendant Abdullah
                                  16   informed Plaintiff that he was back on the kosher diet. Abdullah Decl. ¶ 6.
                                  17          On March 12, 2018, Plaintiff moved to Cell 172 in the F section of the building and
                                  18   was receiving his kosher meals at that time. Cho Decl. ¶ 2, Ex. A at 39:2-11; Kinney Decl.
                                  19   ¶ 3. While not involved in feeding Plaintiff while housed in the H section, Defendant
                                  20   Kinney fed Plaintiff after his move to F section on March 12, 13, and 15, 2018. Kinney
                                  21   Decl. ¶ 3; Cho Decl. ¶ 2, Ex. A at 37:22-25, 38:1-5; Rush Decl. ¶ 7, Ex. D.
                                  22          D.     Request for Religious Literature While in the SHU
                                  23          Beginning on March 26, 2018, Plaintiff was housed in the SHU until he was
                                  24   released to the general population on February 3, 2019. Cho Decl. ¶ 2, Ex. A at 20:23-25,
                                  25   21:1-4; Rush Decl. ¶ 6, Ex. C. On June 18, 2018, Plaintiff submitted a CDCR-22 form
                                  26   addressed to Defendant Robertson, in which he alleged that Jewish inmates in the ASU
                                  27   and SHU were not receiving religious accommodations, including religious materials.
                                  28                                                5
                                          Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 6 of 21




                                   1   Losacco Decl. ¶ 9, Ex. A at 1. On June 25, 2018, Defendant Losacco responded to
                                   2   Plaintiff’s request, explaining that under Title 15 of the California Code of Regulations,
                                   3   PBSP was to make every reasonable effort to provide for the religious and spiritual welfare
                                   4   of all interested inmates and that PBSP took an inmate’s truly held religious beliefs very
                                   5   seriously. Id. at 3. Defendant Losacco also explained that due to Plaintiff’s housing and
                                   6   privilege group, his access to the chapel and religious gatherings was restricted, and these
                                   7   restrictions affected all inmates in the ASU and SHU, regardless of their faith. Id. In
                                   8   addition, while housed in the SHU, Plaintiff was entitled to request pastoral care or speak
                                   9   with a chaplain. Id.; Robertson Decl. 4. He was also allowed to pray in his cell and
                                  10   meditate. Cho Decl. ¶ 2, Ex. A at 25:11; Losacco Decl. ¶ 9.
                                  11          Inmates who desire religious literature must purchase it. Losacco Decl. ¶ 7.
                                  12   However, PBSP will provide donated material to inmates upon request, regardless of their
Northern District of California
 United States District Court




                                  13   housing. Id. For example, Catholic, Muslim and Protestant inmates in the ASU and SHU
                                  14   received Bibles upon request because a large supply of Bibles was available. Cho Decl. ¶
                                  15   2, Ex. A at 56:12-17, 20-25, 57:1-20; Losacco Decl. ¶ 8. PBSP will also provide donated
                                  16   Jewish literature to inmates upon request, but the literature Plaintiff sought, especially the
                                  17   Torah and Tanakh, was not regularly available to Jewish inmates because they were rarely
                                  18   donated due to their costs. Losacco Decl. ¶ 7; Abdullah Decl. ¶ 7.
                                  19          Furthermore, PBSP chapel does have an entire shelf of Jewish literature, including a
                                  20   small number of Torahs. Abdullah Decl. ¶ 8. However, inmates, regardless of religion or
                                  21   faith, while housed in either the ASU or SHU are not allowed to access the chapel because
                                  22   it is located at another facility and inmate movement is restricted for safety and security
                                  23   reasons. Abdullah Decl. ¶ 8; Robertson Decl. ¶ 4. Specifically, inmates are housed in the
                                  24   SHU because they may have enemy concerns, are part of security threat groups, have
                                  25   committed violent acts against other inmates, have threatened staff, or have introduced
                                  26   large quantities of contraband, such as controlled substances or inmate-manufactured
                                  27   weapons, into the institution. Robertson Decl. ¶ 4. Therefore, an inmate housed in the
                                  28                                                  6
                                             Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 7 of 21




                                   1   ASU or SHU may request religious literature be brought to him, and if the material and
                                   2   chaplain are available, then a chaplain can deliver the literature to the inmate. Id.;
                                   3   Abdullah Decl. ¶ 8; Cho Decl. ¶ 2, Ex. A at 58:16-23. Otherwise, for inmates who have
                                   4   access to the chapel, the Jewish literature in the chapel must remain in the chapel for safety
                                   5   and security reasons, e.g., to prevent inmates from concealing contraband in the literature.
                                   6   Losacco Decl. ¶ 7.
                                   7            E.    Administrative Grievance
                                   8            According to evidence submitted by Defendants, Plaintiff submitted a total of 26
                                   9   administrative grievances at PBSP. Royal Decl. ¶ 7, Ex. B. There was only one grievance
                                  10   pertaining to Plaintiff’s allegations about not receiving a kosher meal during the relevant
                                  11   time period. Id. ¶ 8. That grievance was filed on March 4, 2018, and assigned Log No.
                                  12   PBSP-C-18-00705. Id., Exs. B, C; Moseley Decl. ¶ 8, Exs. A, B. Plaintiff alleged that he
Northern District of California
 United States District Court




                                  13   had been in the ASU for 23 days without kosher meals, despite possessing a chrono for a
                                  14   kosher diet. Cho Decl. ¶ 2, Ex. A at 62:25. 63:1, Ex. G to Ex. A; Royal Decl., Ex. C;
                                  15   Moseley Decl. ¶ 8, Ex. B. He also alleged that he had written to both kitchen staff and
                                  16   Defendant Abdullah to voice his needs but to no avail, and that Defendants Kinney and
                                  17   Ater, as well as kitchen staff, refused to provide him with already-approved kosher meals.
                                  18   Id. Plaintiff made no reference to Defendant Losacco in this grievance. Id.
                                  19            The grievance bypassed the first level of review. Royal Decl. ¶ 9, Ex. C at 1. On
                                  20   April 16, 2018, the second-level reviewed granted Plaintiff’s request to be placed on a
                                  21   kosher diet, but denied his demands to have staff retrained, suspended, or terminated and
                                  22   for monetary compensation. Id. at 14-15. Plaintiff appealed the grievance to the third
                                  23   level of review, which denied the appeal on January 11, 2019. Moseley Decl. ¶ 8, Ex. C.
                                  24   II.      Summary Judgment
                                  25            Summary judgment is proper where the pleadings, discovery and affidavits show
                                  26   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  27   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  28                                                  7
                                          Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 8 of 21




                                   1   “against a party who fails to make a showing sufficient to establish the existence of an
                                   2   element essential to that party’s case, and on which that party will bear the burden of proof
                                   3   at trial . . . since a complete failure of proof concerning an essential element of the
                                   4   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                   5   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                   6   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                   7   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                   8   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                   9          Generally, the moving party bears the initial burden of identifying those portions of
                                  10   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  11   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  12   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
Northern District of California
 United States District Court




                                  13   than for the moving party. But on an issue for which the opposing party will have the
                                  14   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  15   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  16   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  17   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                  18          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                  19   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                  20   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                  21   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                  22   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                  23          The Court’s function on a summary judgment motion is not to make credibility
                                  24   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                  25   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  26   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  27   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                  28                                                  8
                                          Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 9 of 21




                                   1   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                   2   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                   3   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                   4   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                   5   the district court may properly grant summary judgment in favor of the moving party. See
                                   6   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                   7   (9th Cir. 2001).
                                   8          A.      Exhaustion
                                   9          The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 U.S.C. § 1997e to
                                  10   provide that “[n]o action shall be brought with respect to prison conditions under [42
                                  11   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
                                  12   other correctional facility until such administrative remedies as are available are
Northern District of California
 United States District Court




                                  13   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the
                                  14   discretion of the district court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v.
                                  15   Churner, 532 U.S. 731, 739 (2001)). An action must be dismissed unless the prisoner
                                  16   exhausted his available administrative remedies before he or she filed suit, even if the
                                  17   prisoner fully exhausts while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199
                                  18   (9th Cir. 2002); see Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where
                                  19   administrative remedies are not exhausted before the prisoner sends his complaint to the
                                  20   court it will be dismissed even if exhaustion is completed by the time the complaint is
                                  21   actually filed).
                                  22          Compliance with prison grievance procedures is all that is required by the PLRA to
                                  23   “properly exhaust.” Jones v. Bock, 549 U.S. 199, 217-18 (2007). The level of detail
                                  24   necessary in a grievance to comply with the grievance procedures will vary from system to
                                  25   system and claim to claim, but it is the prison’s requirements, and not the PLRA, that
                                  26

                                  27

                                  28                                                 9
                                           Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 10 of 21




                                   1   define the boundaries of proper exhaustion. Id. at 218. In California,7 the regulation
                                   2   requires the prisoner “to lodge his administrative complaint on CDC form 602 and ‘to
                                   3   describe the problem and action requested.’” Morton v. Hall, 599 F.3d 942, 946 (9th Cir.
                                   4   2010) (quoting Cal. Code Regs. tit. 15 § 3084.2(a)); Wilkerson v. Wheeler, 772 F.3d 834,
                                   5   839 (9th Cir. 2014) (claim properly exhausted where inmate described nature of the wrong
                                   6   and identified defendant as a responding officer). California regulations also require that
                                   7   the appeal name “all staff member(s) involved” and “describe their involvement in the
                                   8   issue.” Cal. Code Regs. tit. 15, § 3084.2(a)(3).
                                   9          Nonexhaustion under § 1997e(a) is an affirmative defense. Jones, 549 U.S. at 211.
                                  10   Defendants have the burden of raising and proving the absence of exhaustion, and inmates
                                  11   are not required to specifically plead or demonstrate exhaustion in their complaints. Id. at
                                  12   215-17. Defendants must produce evidence proving failure to exhaust in a motion for
Northern District of California
 United States District Court




                                  13   summary judgment under Rule 56. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014)
                                  14   (en banc). If undisputed evidence viewed in the light most favorable to the prisoner shows
                                  15   a failure to exhaust, a defendant is entitled to summary judgment under Rule 56. Id. at
                                  16   1166. But if material facts are disputed, summary judgment should be denied and the
                                  17   district judge rather than a jury should determine the facts in a preliminary proceeding. Id.
                                  18   The defendant’s burden is to prove that there was an available administrative remedy and
                                  19   that the prisoner did not exhaust that available administrative remedy. Id. at 1172; see id.
                                  20   at 1176 (reversing district court’s grant of summary judgment to defendants on issue of
                                  21

                                  22   7
                                         The California Department of Corrections and Rehabilitation (“CDCR”) provides its
                                  23   inmates and parolees the right to appeal administratively “any departmental decision,
                                       action, condition, or policy which they can demonstrate as having an adverse effect upon
                                  24   their welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). It also provides its inmates the right
                                       to file administrative appeals alleging misconduct by correctional officers. See id. §
                                  25   3084.1(e). Under the regulations at the time of these events, in order to exhaust available
                                       administrative remedies within this system, a prisoner must submit his complaint on
                                  26   CDCR Form 602 (referred to as a “602”) and proceed through three levels of appeal: (1)
                                       first formal level appeal filed with one of the institution’s appeal coordinators, (2) second
                                  27   formal level appeal filed with the institution head or designee, and (3) third formal level
                                       appeal filed with the CDCR director or designee. Id. § 3084.7.
                                  28                                                 10
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 11 of 21




                                   1   exhaustion because defendants did not carry their initial burden of proving their
                                   2   affirmative defense that there was an available administrative remedy that prisoner
                                   3   plaintiff failed to exhaust). Once the defendant has carried that burden, the prisoner has
                                   4   the burden of production. Id. That is, the burden shifts to the prisoner to come forward
                                   5   with evidence showing that there is something in his particular case that made the existing
                                   6   and generally available administrative remedies effectively unavailable to him. Id. But as
                                   7   required by Jones, the ultimate burden of proof remains with the defendant. Id.
                                   8          Defendants assert Plaintiff did not exhaust his free exercise claim against Defendant
                                   9   Losacco based on the denial of kosher meals. Dkt. No. 29 at 19-20. Defendants point out
                                  10   that inmates are required to list all staff member(s) involved and describe their
                                  11   involvement in the issue in their grievance. Id. at 20, citing Cal. Code Regs., tit. 15 §
                                  12   3084.2(a)(3). To assist in the identification of staff members, the inmate shall include the
Northern District of California
 United States District Court




                                  13   staff member’s last name, first initial, title or position, if known, and the dates of the staff
                                  14   member’s involvement in the issue under appeal. Id. If the inmate does not have the
                                  15   requested identifying information about the staff member(s), s/he shall provide any other
                                  16   available information that would assist the appeals coordinator in making a reasonable
                                  17   attempt to identify the staff member(s) in question. Id.
                                  18          Here, Plaintiff filed one inmate grievance, Log No. PBSP-18-00705, regarding the
                                  19   denial of his kosher meals for 23 days while in the ASU, but failed to name or identify
                                  20   Defendant Losacco, who is the Community Resources Manager, in the grievance. See
                                  21   supra at 6. Although he sent a CDCR-22 form to Defendant Losacco about the non-receipt
                                  22   of kosher meals, and therefore clearly knew this particular Defendant’s name and position,
                                  23   Plaintiff failed to include this Defendant in the inmate grievance. Accordingly, it cannot
                                  24   be said that grievance Log No. PBSP-18-00705 provided sufficient notice to PBSP of
                                  25   Plaintiff’s intention to pursue a free-exercise claim against Defendant Losacco such that
                                  26   Plaintiff exhausted this claim. See, e.g., Stephen v. Alvarez, 2016 WL 312142, *6 (N.D.
                                  27   Cal. June 7, 2016) (inmate’s staff complaint against one nurse did not exhaust medical care
                                  28                                                  11
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 12 of 21




                                   1   against others whom he did not identify, reference by title, or state that other unknown
                                   2   persons denied him medical care); Wallace v. Ducart, 2018 WL 4053485, at *12 (N.D.
                                   3   Cal. August 24, 2018) (inmate’s grievance against one officer did not exhaust claims
                                   4   against other prison officials who were not mentioned by name, title, or nature of
                                   5   involvement). Plaintiff has filed no opposition in response, showing otherwise.
                                   6          Based on the foregoing, Defendants have shown that Plaintiff failed to properly
                                   7   exhaust all available administrative remedies with respect to his free-exercise claim against
                                   8   Defendant Losacco. In response, having failed to file an opposition, Plaintiff has failed to
                                   9   show that there was something in his particular case that made the existing and generally
                                  10   available administrative remedies effectively unavailable to him. See Albino, 747 F.3d at
                                  11   1172. Accordingly, Defendant Losacco is entitled to summary judgment under Rule 56
                                  12   based on Plaintiff’s failure to exhaust administrative remedies with respect to the free-
Northern District of California
 United States District Court




                                  13   exercise claim against him based on the denial of kosher meals for 23 days. Id.
                                  14          B.     First Amendment – Free Exercise of Religion Claim
                                  15          Prisoners retain the protections afforded by the First Amendment, “including its
                                  16   directive that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of
                                  17   Shabazz, 482 U.S. 342, 348 (1987) (citation omitted). But lawful incarceration “brings
                                  18   about the necessary withdrawal or limitation of many privileges and rights, a retraction
                                  19   justified by the considerations underlying our penal system.” Id. (citation and internal
                                  20   quotation marks omitted). For a prisoner to establish a free exercise violation, he therefore
                                  21   must show that a prison regulation or official burdened the practice of his religion without
                                  22   any justification reasonably related to legitimate penological interests. See Shakur v.
                                  23   Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). A prisoner is not required to objectively
                                  24   show that a central tenet of his faith is burdened by a prison regulation to raise a viable
                                  25   claim under the Free Exercise Clause. Id. at 884-85. Rather, the sincerity test of whether
                                  26   the prisoner’s belief is “sincerely held” and “rooted in religious belief” determines whether
                                  27   the Free Exercise Clause applies. Id. (finding district court impermissibly focused on
                                  28                                                 12
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 13 of 21




                                   1   whether consuming Halal meat is required of Muslims as a central tenet of Islam, rather
                                   2   than on whether plaintiff sincerely believed eating kosher meat is consistent with his faith).
                                   3   The prisoner must show that the religious practice at issue satisfies two criteria: (1) the
                                   4   proffered belief must be sincerely held and (2) the claim must be rooted in religious belief,
                                   5   not in purely secular philosophical concerns. Malik v. Brown, 16 F.3d 330, 333 (9th Cir.
                                   6   1994) (cited with approval in Shakur, 514 F.3d at 884).
                                   7                 1.     Kosher Meals
                                   8          Inmates “have the right to be provided with food sufficient to sustain them in good
                                   9   health that satisfies the dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196,
                                  10   198 (9th Cir. 1987). Allegations that prison officials refuse to provide a healthy diet
                                  11   conforming to sincere religious beliefs states a cognizable claim under § 1983 of denial of
                                  12   the right to exercise religious practices and beliefs. See Ward v. Walsh, 1 F.3d 873, 877
Northern District of California
 United States District Court




                                  13   (9th Cir. 1993) (Jewish inmate claiming denial of kosher diet), cert. denied, 510 U.S. 1192
                                  14   (1994); McElyea, 833 F.2d at 198 (same); Moorish Science Temple, Inc. v. Smith, 693 F.2d
                                  15   987, 990 (2d Cir. 1982) (Muslim inmate claiming denial of proper religious diet). The
                                  16   burden then falls on the prison officials to prove that the burden on plaintiff’s exercise of
                                  17   religion was reasonably related to a legitimate penological objective. See Ashelman v.
                                  18   Wawrzaszek, 111 F.3d 674, 677-78 (9th Cir. 1997) (applying test from O’Lone v. Estate of
                                  19   Shabazz, 482 U.S. 342 (1987), and Turner v. Safley, 482 U.S. 78 (1987), to determine
                                  20   reasonableness of decision denying Jewish inmate’s request for an all-kosher diet).
                                  21          Defendants assert that Plaintiff cannot establish that their alleged conduct
                                  22   substantially burdened the practice of his religion even if it were assumed that he was
                                  23   denied kosher meals for 23 days. Dkt. No. 29 at 16. They assert that Plaintiff has not
                                  24   demonstrated that Defendants substantially burdened his religious practice. Id.
                                  25   Furthermore, Defendant Kinney fed Plaintiff on March 12, 13, and 15, 2018, after Plaintiff
                                  26   had moved into Cell 172 on March 12, 2018, and was already receiving kosher meals.
                                  27   Kinney Decl. ¶ 3; Cho Decl. ¶ 2, Ex. A at 39:2-9; Rush Decl. ¶ 6, Ex. C. Therefore,
                                  28                                                 13
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 14 of 21




                                   1   Defendant Kinney had no role in denying Plaintiff his kosher meals. Id. At most,
                                   2   Defendants assert, the denial of kosher meals was merely temporary and an
                                   3   “inconvenience on religious exercise” that does not rise to the level of a substantial burden
                                   4   on Plaintiff’s religious practice. Id., citing Jones v. Williams, 791 F.3d 1023, 1031 (9th
                                   5   Cir. 2015) (finding that “short-term” and “sporadic” interference with plaintiff’s ability to
                                   6   practice his religious does not meet the standard for “substantially burdening” religious
                                   7   practice). Plaintiff has filed no opposition to refute Defendants’ assertions.
                                   8          Having reviewed the submitted briefs and documents in support and viewing the
                                   9   evidence in the light most favorable to Plaintiff, the Court finds Defendants have met their
                                  10   burden of demonstrating the absence of a genuine issue of material fact with respect to
                                  11   Plaintiff’s claim regarding the denial of kosher meals for 23 days. See Celotex Corp., 477
                                  12   U.S. at 323. Although Defendants attempt to attack the sincerity of Plaintiff’s religious
Northern District of California
 United States District Court




                                  13   beliefs with regards to his diet, Dkt. No. 29 at 17, it is unnecessary to do so. Firstly, there
                                  14   is simply no evidence that Defendants Abdullah, Kinney, and Ater refused to provide
                                  15   Plaintiff with a healthy diet that conformed to his sincere religious beliefs. See Ward, 1
                                  16   F.3d at 877. Rather, the undisputed evidence shows that it was kitchen staff, rather than
                                  17   Defendants, who was responsible for the failure to provide Plaintiff with his kosher meals.
                                  18   Plaintiff originally alleged in his inmate grievance on the issue that he consistently asked
                                  19   the unit staff about his kosher meals and “they have been very accommodating, but kitchen
                                  20   staff have refused to comply with religious dietary needs.” Dkt. No. 1-2 at 3 (emphasis
                                  21   added). This statement is consistent with Defendant Ater’s declaration wherein she states
                                  22   that custodial staff were frequently calling the kitchen about missing meals, and that she
                                  23   also called the kitchen for Plaintiff’s kosher meals. See supra at 5. Defendants Abdullah
                                  24   and Losacco also state that it is the responsibility of the kitchen, which oversees the
                                  25   feeding of the inmates, to ensure Plaintiff was receiving his kosher meals. Id. at 4.
                                  26   Furthermore, once Defendants became aware of the problem, like Defendant Ater, they
                                  27

                                  28                                                  14
                                           Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 15 of 21




                                   1   attempted to remedy the situation.8 For example, Defendant Abdullah was initially
                                   2   unaware that Plaintiff was transferred to ASU on February 9, 2018, but once he became
                                   3   aware through CDCR-Form 22 that Plaintiff was not receiving his kosher meals,
                                   4   Defendant Abdullah acted to rectify the matter as indicated by his March 8, 2018 response
                                   5   to Plaintiff’s CDCR-22 form. Abdullah Decl. ¶ 6; Ater Decl. ¶ 3; Cho Decl. ¶ 2, Ex. A at
                                   6   39:19-24. By that time, Plaintiff was already receiving his kosher meals. See supra at 5.
                                   7   The undisputed evidence also shows that Defendant Kinney had no role in denying
                                   8   Plaintiff his kosher meals during the 23 days at issue. Id. at 5.
                                   9          The burden then shifts to Plaintiff to identify specific facts showing that there is a
                                  10   genuine issue for trial. Celotex Corp., 477 U.S. at 324. However, Plaintiff has filed no
                                  11   opposition in response to Defendants’ motion and has therefore failed to identify any
                                  12   evidence that precludes summary judgment.
Northern District of California
 United States District Court




                                  13          Based on the foregoing, the Court finds summary judgment is appropriate because
                                  14   there are no genuine issues of material facts with respect to the denial of kosher meals for
                                  15   23 days. See Celotex Corp., 477 U.S. at 323. Accordingly, Defendants Abdullah, Kinney,
                                  16   and Ater are entitled to summary judgment on this claim.
                                  17                 2. Religious Literature
                                  18          Plaintiff also claims that Defendants Abdullah, Robertson, and Losacco violated his
                                  19   free-exercise rights by depriving him of religious literature while he was housed in the
                                  20   SHU. See supra at 3-4.
                                  21          Defendants assert that Plaintiff has not shown they imposed a substantial burden on
                                  22   Plaintiff’s exercise of Judaism. Dkt. No. 29 at 17. Defendants assert that there is no
                                  23   evidence that they intentionally withheld religious literature from him, as the specific
                                  24   literature he sought, including the Torah and Tanakh, were unavailable as rarely donated.
                                  25
                                       8
                                  26    Although Plaintiff failed to exhaust this claim against Defendant Losacco, the evidence
                                       shows that Defendant Losacco also believed Plaintiff was receiving his kosher meals
                                  27   during the period in question as indicated by the prison’s “meal tracking system.” See
                                       Losacco Decl. ¶ 5.
                                  28                                                 15
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 16 of 21




                                   1   Id.; Abdullah Decl. ¶ 7; Losacco Decl. ¶7. Also, inmates in the SHU were not permitted to
                                   2   access the chapel, where a limited number of Torahs were available, because inmate
                                   3   movement was restricted for security and safety reasons. Abdullah Decl. ¶ 8; Robertson
                                   4   Decl. ¶ 4. Namely, inmates were housed in the SHU due to enemy concerns, participation
                                   5   in security threat groups, commission of violent acts against other inmates, threats against
                                   6   staff, or involvement in contraband, such as controlled substances or inmate-manufactured
                                   7   weapons. Robertson Decl. ¶ 4. Additionally, literature in the chapel could not be removed
                                   8   because inmates could possibly be concealing contraband in that literature. Losacco Decl.
                                   9   ¶ 7. Furthermore, while in the SHU, Plaintiff was entitled to request literature be brought
                                  10   to him if available, seek pastoral care, and speak with a chaplain. Abdullah Decl. ¶ 8; Cho
                                  11   Decl. ¶ 2, Ex. A at 25:11, 58:16-23; Losacco Decl. ¶ 9; Robertson Decl. ¶ 4. Lastly,
                                  12   Plaintiff was also permitted to pray and meditate in his cell. Id. Defendants assert that the
Northern District of California
 United States District Court




                                  13   facts show that at most, the lack of religious literature amounts to a minimal inconvenience
                                  14   to the practice of Plaintiff’s religion, and he has not demonstrated any harm inflicted upon
                                  15   his religious beliefs. Dkt. No. 29 at 18.
                                  16          Having reviewed the submitted briefs and documents in support and viewing the
                                  17   evidence in the light most favorable to Plaintiff, the Court finds Defendants have met their
                                  18   burden of demonstrating the absence of a genuine issue of material fact with respect to this
                                  19   claim. See Celotex Corp., 477 U.S. at 323. As Defendants have shown, there is simply no
                                  20   evidence that Defendants refused to provide Plaintiff with the religious material he sought.
                                  21   As their submitted evidence shows, inmates who desire religious literature must purchase
                                  22   it, but if there are donated religious material, it will be provided to inmates regardless of
                                  23   their housing. See supra at 6. However, the Jewish literature that Plaintiff sought was not
                                  24   available for individual distribution because that material was rarely donated. Id.
                                  25   Although several copies were available in the chapel, Plaintiff was not permitted access as
                                  26   a SHU inmate due to safety and security reasons. A prison regulation that impinges on an
                                  27   inmate’s First Amendment rights is valid if it is reasonably related to legitimate
                                  28                                                  16
                                             Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 17 of 21




                                   1   penological interests. See O'Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987) (quoting
                                   2   Turner v. Safley, 482 U.S. 78, 89 (1987)); see e.g., Anderson v. Angelone, 123 F.3d 1197,
                                   3   1198 (9th Cir. 1997) (finding legitimate penological interest for regulation prohibiting
                                   4   inmate-led religious activities where state contended that the regulation addressed
                                   5   legitimate security concerns that inmate-led religious services could be a cover for
                                   6   unlawful activity and that an inmate leading religious services could inflame or unduly
                                   7   influence other prisoners). Defendants have shown that the restricted access to the chapel
                                   8   by SHU inmates is reasonably related to the prison’s legitimate penological interest in the
                                   9   safety and security of the institution. Furthermore, Plaintiff could have requested a copy
                                  10   be brought to him by a chaplain if available. Abdullah Decl. ¶ 8. However, there is no
                                  11   allegation that Plaintiff made such a request to a chaplain and that it was unreasonably
                                  12   denied. Rather, Plaintiff alleges that he wanted the prison to provide him with Jewish
Northern District of California
 United States District Court




                                  13   literature for his personal use, but the evidence submitted by Defendants show that no such
                                  14   donated material was available for distribution.
                                  15            Moreover, Plaintiff fails to show that the lack of religious literature burdened the
                                  16   practice of his religion. Specifically, there is no allegation in the complaint that he was
                                  17   unable to practice Judaism for lack of this material. Rather, Defendants have shown that
                                  18   Plaintiff had other means of practicing his religion, e.g., requesting literature be brought to
                                  19   him by a chaplain if available, speaking with a chaplain, as well as prayer and meditation
                                  20   in his cell. See supra at 16. In response, Plaintiff has filed no opposition showing that
                                  21   there is a genuine issue for trial or identifying any evidence that precludes summary
                                  22   judgment. Celotex Corp., 477 U.S. at 324.
                                  23            Based on the foregoing, the Court finds summary judgment is appropriate because
                                  24   there are no genuine issues of material facts with respect to the denial of religious
                                  25   literature. See Celotex Corp., 477 U.S. at 323. Accordingly, Defendants Abdullah,
                                  26   Robertson, and Losacco are entitled to summary judgment on this claim.
                                  27   ///
                                  28                                                   17
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 18 of 21




                                   1          C.     Equal Protection Claim
                                   2          Plaintiff claims that his right to equal protection was violated because he was
                                   3   denied Jewish literature while in the SHU while his Catholic, Muslim, and Protestant
                                   4   counterparts in the same unit received religious literature. Dkt. No. 1-1 at 12. He also
                                   5   claims that equal protection was violated because Jewish inmates in general population had
                                   6   access to Jewish literature in the chapel while Jewish inmates in the SHU did not. Id.
                                   7          The Equal Protection Clause requires that an inmate who is an adherent of a
                                   8   minority religion be afforded a “reasonable opportunity of pursuing his faith comparable to
                                   9   the opportunity afforded fellow prisoners who adhere to conventional religious precepts,”
                                  10   Cruz v. Beto, 405 U.S. 319, 322 (1972) (Buddhist prisoners must be given opportunity to
                                  11   pursue faith comparable to that given Christian prisoners), as long as the inmate’s religious
                                  12   needs are balanced against the reasonable penological goals of the prison, O'Lone v. Estate
Northern District of California
 United States District Court




                                  13   of Shabazz, 482 U.S. 342, 349 (1987). Allen v. Toombs, 827 F.2d 563, 568-69 (9th Cir.
                                  14   1987). The court must consider whether “the difference between the defendants’ treatment
                                  15   of [the inmate] and their treatment of [other] inmates is ‘reasonably related to legitimate
                                  16   penological interests.’” Shakur v. Schriro, 514 F.3d 878, 891 (9th Cir. 2008) (citation
                                  17   omitted) (finding district court erroneously applied rational basis review to plaintiff’s
                                  18   claim that defendants violated equal protection clause by providing only Jewish inmates
                                  19   with kosher meat diet and remanding claim so record could be more fully developed
                                  20   regarding defendants’ asserted penological interests).
                                  21          An inmate “‘must set forth specific facts showing a genuine issue’ as to whether he
                                  22   was afforded a reasonable opportunity to pursue his faith as compared to prisoners of other
                                  23   faiths” and that “officials intentionally acted in a discriminatory manner.” Freeman v.
                                  24   Arpaio, 125 F.3d 732, 737 (9th Cir. 1997), abrogated on other grounds by Shakur, 514
                                  25   F.3d at 884-85. See, e.g., Hartman v. California Dep’t of Corrections, 707 F.3d 1114,
                                  26   1124 (9th Cir. 2013) (affirming dismissal of equal protection claim based on denial of
                                  27   request for a paid Wiccan chaplain where pleadings suggested a reasoned and vetted denial
                                  28                                                 18
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 19 of 21




                                   1   – paid Wiccan chaplain not necessary because a volunteer Wiccan chaplain provides
                                   2   services at prison and staff chaplains are available to provide inmates with religious
                                   3   assistance – rather than discriminatory intent).
                                   4          Defendants assert that Plaintiff fails to establish an equal protection claim. Dkt. No.
                                   5   29 at 19. They assert that Catholic, Muslim, and Protestant inmates in the SHU receive
                                   6   Bibles upon request because a large supply of Bibles was available. Id.; Losacco Decl. ¶ 8.
                                   7   But the institution did not have Plaintiff’s requested literature available. Abdullah Decl. ¶
                                   8   7; Losacco Decl. ¶ 7. Defendants assert that there is also no evidence that Defendants
                                   9   Robertson, Abdullah, and Losacco deliberately provided literature to inmates of other
                                  10   faiths housed in the SHU while disregarding Plaintiff because he was Jewish.
                                  11   Additionally, Plaintiff was allowed to have a chaplain come see him, seek pastoral care,
                                  12   and pray and mediate in his cell, which indicates that Defendants attempted to
Northern District of California
 United States District Court




                                  13   accommodate Plaintiff’s religious needs while in the SHU. Losacco Decl. ¶ 9; Robertson
                                  14   Decl. ¶ 4. Lastly, Defendants assert that Plaintiff was not subject to different treatment
                                  15   compared to others similarly situated because no inmate in the SHU was authorized to
                                  16   access the chapel for safety and security reasons. Robertson Decl. ¶ 4. If donated material
                                  17   had been available, Plaintiff would have been entitled to request that such material be
                                  18   brought to him. Abdullah Decl. ¶ 8; Robertson Decl. ¶ 4. Plaintiff has filed no opposition
                                  19   in response.
                                  20          Having reviewed the submitted briefs and documents in support and viewing the
                                  21   evidence in the light most favorable to Plaintiff, the Court finds Defendants have met their
                                  22   burden of demonstrating the absence of a genuine issue of material fact with respect to this
                                  23   claim. See Celotex Corp., 477 U.S. at 323. There is no evidence that Plaintiff, as a Jewish
                                  24   inmate, was not afforded a reasonable opportunity of pursuing his faith comparable to the
                                  25   opportunity afforded fellow prisoners of other religions. Plaintiff takes issue with the fact
                                  26   that Catholics, Muslims, and Protestants are provided with Bibles, while he was not
                                  27   provided with any Jewish material. But Defendants have provided evidence showing that
                                  28                                                 19
                                         Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 20 of 21




                                   1   the availability of free religious literature to inmates was based solely on donations. See
                                   2   supra at 6. Because there was a large supply of donated Bibles, these were readily
                                   3   available to inmates of various religions. However, Jewish literature, such as the Torah
                                   4   and Tanakh, were not regularly available because they were rarely donated. Id. If such
                                   5   literature had been available, Plaintiff would have been provided with it even while in the
                                   6   SHU. Id. Accordingly, there is no evidence that Defendants acted in a discriminatory
                                   7   manner with respect to the availability of religious literature. See Freeman, 125 F.3d at
                                   8   737.
                                   9          Nor is there any merit to Plaintiff’s claim that he was unfairly treated as a Jewish
                                  10   inmate in the SHU as compared to Jewish inmates in the general population because of the
                                  11   difference in access to the chapel. As Defendants have shown, Plaintiff was not subject to
                                  12   different treatment compared to other similarly situated because no inmate in the SHU had
Northern District of California
 United States District Court




                                  13   access to the SHU for safety and security reasons. See supra at 19. Lastly, any difference
                                  14   in treatment from Jewish inmates in general population was reasonably related to
                                  15   legitimate penological interests, i.e., the safety and security of the prison. Id. at 6; Shakur,
                                  16   514 F.3d at 891.
                                  17          In response, Plaintiff has filed no opposition showing that there is a genuine issue
                                  18   for trial or identifying any evidence that precludes summary judgment. Celotex Corp., 477
                                  19   U.S. at 324.
                                  20          Based on the foregoing, the Court finds summary judgment is appropriate because
                                  21   there are no genuine issues of material facts with respect to this equal protection claim.
                                  22   See Celotex Corp., 477 U.S. at 323. Accordingly, Defendants are entitled to summary
                                  23   judgment on this claim.
                                  24

                                  25                                          CONCLUSION
                                  26          For the reasons stated above, Defendants J. Robertson, G. Abdullah, S. Kinney, R.
                                  27   Losacco, and D. Ater’s motion for summary judgment is GRANTED. Dkt. No. 29. The
                                  28                                                  20
                                           Case 5:19-cv-07942-BLF Document 32 Filed 09/01/21 Page 21 of 21




                                   1   Free Exercise and Equal Protection claims against them are DISMISSED with prejudice.9
                                   2            The Clerk shall change Defendant D. Martinez’s name to “D. Ater” on the docket.
                                   3   See supra at 1, fn. 2.
                                   4            This order terminates Docket No. 29.
                                   5            IT IS SO ORDERED.
                                   6   Dated: __September 1, 2021____                       ________________________
                                                                                            BETH LABSON FREEMAN
                                   7
                                                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   Order Granting MSJ
                                       PRO-SE\BLF\CR.19\07942Bulandr_grant-MSJ
                                  24

                                  25
                                       9
                                  26    Because the Court finds no constitutional violation occurred, it is not necessary to discuss
                                       Defendants’ qualified immunity argument. Because the claims are dismissed in their
                                  27   entirety, it is also unnecessary to discuss Defendants’ arguments regarding Plaintiff’s claim
                                       for punitive damages, Eleventh Amendment immunity, and declaratory relief.
                                  28                                                   21
